                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DERRICK W. BAKER                                  )
                                                  )
               Plaintiffs,                        )      No. 18 C 07365
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
SANTANDER CONSUMER USA d/b/a                      )
CHRYSLER CAPITAL AND COLLIER                      )
BLACK, Individually.                              )
                                                  )
               Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

       Plaintiff Derrick Baker filed a lawsuit against his former employer, Santander

Consumer, and his supervisor, Collier Black (for convenience’s sake, together referred

to as “Santander”), alleging violations of Title VII and the Family and Medical Leave

Act. See R. 1, Compl.1 Santander now moves to compel arbitration and stay the

lawsuit, arguing that Baker’s claims fall within the scope of an enforceable

arbitration agreement. R. 20, Def.’s Mot. Compel. In response, Baker argues that he

had never seen the alleged arbitration agreement until this litigation. R. 24, Pl.’s

Resp. Br. at 2. For the reasons stated below, Santander’s motion is denied without

prejudice. An evidentiary hearing is needed to decide the issue.




       1This Court has subject matter jurisdiction over the federal claims in this case under
28 U.S.C. § 1331. Citations to the record are noted as “R.” followed by the docket number and
the page or paragraph number.
                                             1
      Santander’s records show that Baker completed the Compliance section of

New-Hire Orientation on his first day on the job. Howell Decl. ¶ 15; id., Exh. I; R. 31,

Defs.’ Resp. to Pl.’s Surreply., Exh. 5. Baker’s employment relationship with

Santander did not last long after that: a little over a year later, Baker was fired.

Baker Decl. ¶ 12. He now brings this lawsuit, alleging several federal employment-

law claims. Santander moves to enforce the Arbitration Policy and to send this case

to arbitration. Defs.’ Mot. Compel.

                                  II. Legal Standard

      The Federal Arbitration Act, which applies to “[a] written provision …

evidencing a transaction involving commerce,” 9 U.S.C. § 2, governs this dispute.

Under the Act, an arbitration agreement “arising out of such contract or transaction

… shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law

or in equity for the revocation of any contract.” Id. “Although it is often said that there

is a federal policy in favor of arbitration, federal law places arbitration clauses on

equal footing with other contracts, not above them.” Janiga v. Questar Capital Corp.,

615 F.3d 735, 740 (7th Cir.2010) (citing Rent–A–Center, West, Inc. v. Jackson, 561

U.S. 63, 68 (2010)). That is, the Act was intended to respect parties’ agreements to

arbitrate and “put arbitration on a par with other contracts and eliminate any vestige

of old rules disfavoring arbitration.” Stone v. Doerge, 328 F.3d 343, 345 (7th Cir.2003)

(citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995)).

      .




                                            6
        If the parties have a valid arbitration agreement and the asserted claims in a

lawsuit are within its scope, then the arbitration requirement must be enforced. 9

U.S.C. §§ 3-4; Sharif v. Wellness Int’l Network, Ltd., 376 F.3d 720, 726 (7th Cir.2004)

(citing Kiefer Specialty Flooring, Inc. v. Tarkett, Inc., 174 F.3d 907, 909 (7th

Cir.1999)). So the first question to ask in a case like this one is whether a binding

arbitration agreement exists. The answer to that question is determined under

principles of state contract law. Janiga, 615 F.3d at 742 (citing First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)); see also Granite Rock Co. v. Int’l

Bhd. of Teamsters, 561 U.S. 287, 299 (2010) (“[T]he first principle that underscores

all of our arbitration decisions: Arbitration is strictly a matter of consent.”) (cleaned

up).2

        The party seeking to compel arbitration has the burden of establishing an

agreement to arbitrate. 9 U.S.C. § 4; see also A.D. v. Credit One Bank, N.A., 885 F.3d

1054, 1063 (7th Cir. 2018) (“as the party seeking to compel arbitration, Credit One

had the burden of showing that A.D. was bound by the cardholder agreement as an

authorized user”). At the same time, however, the party that is resisting arbitration

bears the burden of identifying a triable issue of fact on the purported arbitration

agreement. See Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002). The

opponent’s evidentiary burden is akin to that of a party opposing summary judgment

under Federal Rule of Civil Procedure 56. Id. “[A] party cannot avoid compelled



        2Thisopinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              7
arbitration by generally denying the facts upon which the right to arbitration rests;

the party must identify specific evidence in the record demonstrating a material

factual dispute for trial.” Id. Just like at the summary judgment stage, the Court

must view the evidence in the light most favorable to the non-movant (that is, the

party opposing arbitration) and draw reasonable inferences in the non-movant’s

favor. Id. If the party opposing arbitration identifies a genuine issue of fact as to

whether an arbitration agreement was formed, “the court shall proceed summarily to

the trial thereof.” 9 U.S.C. § 4; see Tinder, 305 F.3d at 735.

                                      III. Analysis

      Baker concedes that the employment claims in the complaint fall within the

scope of the Arbitration Policy—if he entered into it. So the only issue here is whether

Baker entered into the Arbitration Policy. Under Illinois law, the basic ingredients of

a contract are: offer, acceptance, and consideration. Gupta v. Morgan Stanley Smith

Barney, LLC, 934 F.3d 705, 712 (7th Cir. 2019) (quoting Melena v. Anheuser-Busch,

Inc., 847 N.E.2d 99, 109 (2006)). Baker’s sole argument that a valid contract could

not have been formed is that he never even had access to the Arbitration Policy until

the start of this litigation, well after he was hired (and fired). Pl.’s Resp. Br. at 2. If

Baker never had access to the Arbitration Policy, then no valid arbitration agreement

was formed.

      To show that Baker did have access to the arbitration agreement, Santander

presented substantial circumstantial evidence showing that every Santander new

hire must complete the Compliance Policies part of New-Hire Orientation; that the



                                            8
Compliance Policies module requires an acknowledgement of the Arbitration Policy;

and that Baker completed the Compliance Policies part of New-Hire Orientation. The

declarations and screen shots submitted by Santander seem pretty convincing on

each point. But Baker swears, under penalty of perjury, that “[a]t no point prior to or

during [his] employment with Santander did [he] ever sign, access, or review an

Arbitration Policy Agreement.” Baker Decl. ¶ 9. That explicit declaration, made under

oath, is enough evidence to deny the motion to compel (though without prejudice).

Whether Baker had access to the Arbitration Policy is a matter within Baker’s specific

personal knowledge. So it matters not how strong Santander’s other generalized

evidence is as to all new employees. The Court simply cannot deem Baker’s assertions

as not credible in the face of his under-oath affidavit. See Lawson v. Veruchi, 637 F.2d

699, 705 (7th Cir.2011) (“It is not for [the court] ... to judge the credibility of ...

competing versions [of fact]—that is a question for the jury.”). The Court must

accept—at this stage, and on this record—Baker’s declaration as true. See Tinder,

305 F.3d at 734 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986))

(“In deciding whether the party opposing summary judgment (and by analogy

compelled arbitration) has identified a genuine issue of material fact for trial, the

evidence of the non-movant is to be believed and all justifiable inferences are to be

drawn in his favor.”) (cleaned up). With Baker’s specific averment in place, the

reasonable inference is that some technical glitch prevented Baker from accessing the

Arbitration Policy but still allowed him to finish the New-Hire Orientation section on

Compliance Policies.



                                           9
       It is worth noting that Santander contends that “Baker’s self-serving affidavit”

is not, by itself, enough to create a triable issue of fact. Defs.’ Reply Br. at 2. The

Seventh Circuit has time and again tried to eliminate the “self-serving” critique as a

basis for discarding evidence at the summary judgment stage. E.g., Hill v.

Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013) (“As we have repeatedly emphasized

over the past decade, the term “selfserving” must not be used to denigrate perfectly

admissible evidence through which a party tries to present its side of the story at

summary judgment.”); Marr v. Bank of Am., N.A., 662 F.3d 963, 968 (7th Cir. 2011).

Zombie-like, the argument keeps rising from the dead and refuses to go down for good.

       To be sure, if an affidavit craftily skirts around a factual issue, then that

affidavit can be discounted as a basis for resisting summary judgment. That is what

happened in Tinder v. Pinkerton Security, cited earlier in this Opinion. In Tinder, the

Seventh Circuit held that the non-movant’s affidavit, which said that she did “not

recall seeing or receiving the … brochure” about an arbitration program, was

insufficient to raise a genuine issue of fact when the defendants presented evidence

that the brochure was “definitely” sent and presumably received with plaintiff’s

paycheck. 305 F.3d at 735-36 (emphasis added). In contrast, here Baker does not

assert a lack of knowledge or a lapse in memory—he affirmatively declares, under

oath, that he did not have access to the Arbitration Policy.3 That creates an issue of

triable fact on whether he entered into the arbitration agreement.


       3Santander cites Friends for Health: Supporting N. Shore Health Ctr. v. PayPal, Inc.,
2018 WL 2933608, at *2 (N.D. Ill. June 12, 2018), for the proposition that Baker’s affidavit
does not create a genuine dispute. R. 25, Def.’s Reply Br. at 2. It is true that Friends for
Health decided a motion to compel against the non-movant despite an affidavit disclaiming
                                            10
                                      IV. Conclusion

       The Court denies Santander’s motion to compel arbitration, but without

prejudice to renewing it after limited discovery on whether Baker had access to the

Arbitration Policy. The discovery might comprise, for example, a limited deposition

of Baker to walk him through the New-Hire Orientation records and to ask him

specifics of how it might be that he did not have access to the Policy. On the other

side, Baker probably can issue written discovery requests to explore whether other

employees have ever complained about the New-Hire Orientation system designating

modules as complete when in fact they were not. The parties shall confer on proposed

discovery and a discovery schedule, and file a joint status report on October 21, 2019,

in advance of the October 24, 2019 status hearing.


                                                          ENTERED:


                                                                s/Edmond E. Chang
                                                          Honorable Edmond E. Chang
                                                          United States District Judge


DATE: September 30, 2019




receipt of an email that contained the arbitration policy. 2018 WL 2933608, at *6. But faithful
application of the summary judgment standard simply does not authorize this Court to
disregard Baker’s affidavit. The Court does note, however, that Santander’s circumstantial
evidence is quite powerful, and circumstantial evidence is often more persuasive than direct
testimony (which is reliant on the credibility of the witness). Indeed, proceeding with an in-
court hearing on this issue is fraught with risk for Baker, because the ultimate decision in
this case might be an adverse credibility finding against him by a federal court. Having said
that, based on the current record, Baker is entitled to a hearing.
                                              11
